DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 03/26/2020.  As directed by the amendment: claims 1 – 15 have been cancelled, and 16 – 35 have been added.  Thus, claims 16 – 35 are presently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32 – 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (WO 2012/049139).
Regarding claim 32, Moore teaches an injection device (100, Figure 1) for expelling of a number of preset or user-selectable doses of a medicament, the injection device comprising: 
a housing (Figure 1) and configured to accommodate a cartridge containing the medicament (page 14, lines 3 – 5); 
an expelling mechanism comprising a piston rod (218), and a trigger (213), the trigger movable between an idle position and a dose expelling position relative to the housing (Figure 2) and configured to, when moved into the dose expelling position, release energy from the expelling mechanism to axially drive the piston rod relative to the housing in order to drive the bung (page 19, lines 1 – 7); 
and a dose setting mechanism comprising a handle (211) for rotationally selecting a dose of the medicament, 
a dose tracking member (222) rotatable relative to the housing within a range of positional states and operatively connectable to the handle for tracking a rotation of the handle (page 18, lines 15 – 18), 
and a limiter (220) operationally engageable with the dose tracking member and the trigger (page 18, lines 15 – 18) for blocking actuation of the trigger when the dose tracking member is in one of a number of predetermined sections of the range of positional states (page 18 line 28 – page 19 line 7), the limiter being axially connected to the trigger for transferring axial-translational forces from the limiter to the trigger (page 19, line 24 – page 20, line 11).
Regarding claim 33, Moore teaches wherein operational engagement between the dose tracking member and the limiter comprises a first pair of keying features and a second pair of keying features that are located on the limiter and on the dose tracking member (keying features as described in page 20, line 13 – page 21 line 3).
Regarding claim 34, Moore teaches that the dose tracking member is engaged with the housing by a slotted link arranged along a cylindrical surface, and wherein movement of the dose tracking member includes a rotation around a longitudinal axis of the cylindrical surface (keying features can also be understood as a slotted link arrangement as described in page 20, line 13 – page 21 line 3).
Regarding claim 35, Moore teaches an injection device (100, Figure 1) for expelling of a number of preset or user-selectable doses of a medicament, the injection device comprising: 
a housing (Figure 1) and configured to accommodate a cartridge containing the medicament (page 14, lines 3 – 5); 
an expelling mechanism comprising a piston rod (218), and a trigger (213), the trigger movable between an idle position and a dose expelling position relative to the housing (Figure 2) and configured to, when moved into the dose expelling position, release energy from the expelling mechanism to axially drive the piston rod relative to the housing in order to drive the bung (page 19, lines 1 – 7); 
and a dose setting mechanism comprising a handle (211) for rotationally selecting a dose of the medicament, 
a dose tracking member (222) rotatable relative to the housing within a range of positional states and operatively connectable to the handle for tracking a rotation of the handle (page 18, lines 15 – 18), 
and a limiter (220) operationally engageable with the dose tracking member and the trigger (page 18, lines 15 – 18) for blocking actuation of the trigger when the dose tracking member is in one of a number of predetermined sections of the range of positional states (page 18 line 28 – page 19 line 7), wherein the limiter comprises a proximal end section to engage with the trigger and wherein the limiter is axially displaceable relative to the housing between a proximal blocking position and a distal release position (as shown in Figures 7 and 8 and discussed in page 20, line 13 – page 21, line 3.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 – 24, and 28 – 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (WO 2012/049139) in view of Kohlbrenner (U.S. 2022/0016357).
Regarding claim 16, Moore teaches an injection device (100, Figure 1) for expelling of a number of preset or user-selectable doses of a medicament, the injection device comprising: 
an elongated housing extending along an axial direction (Figure 1) and configured to accommodate a cartridge (102), the cartridge containing the medicament and having a bung sealing a proximal end of the cartridge (page 14, lines 3 – 5); 
an expelling mechanism comprising a piston rod (218), and a trigger (213), wherein the trigger is movable between an idle position and a dose expelling position relative to the housing (Figure 2) and configured to, when moved into the dose expelling position, release energy from the expelling mechanism to axially drive the piston rod relative to the housing in order to drive the bung (page 19, lines 1 – 7); 
and a dose setting mechanism comprising a handle (211) for rotationally selecting a dose of the medicament, 
a dose tracking member (222) rotatable relative to the housing within a range of positional states and operatively connectable to the handle for tracking a rotation of the handle (page 18, lines 15 – 18), 
and a limiter (220) operationally engageable with the dose tracking member and the trigger (page 18, lines 15 – 18) for blocking actuation of the trigger when the dose tracking member is in one of a number of predetermined sections of the range of positional states (page 18 line 28 – page 19 line 7). 
However, Moore does not teach that the expelling mechanism is a windup expelling mechanism comprising a mechanical energy reservoir, and release energy from the mechanical energy reservoir to axially drive the piston rod relative to the housing in order to drive the bung.
Kohlbrenner teaches a device similar to Moore and the current application, further including that the expelling mechanism is a windup expelling mechanism (drive member 25/torsion spring as discussed in paragraphs [0095] and [0098] and Figures 20 and 21) comprising a mechanical energy reservoir (drive member 25/torsion spring), and release energy from the mechanical energy reservoir to axially drive the piston rod relative to the housing in order to drive the bung (paragraphs [0095] and [0117]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Kohlbrenner with the device of Moore in order to prevent having to manually apply the drive force for delivering the product (paragraph [0095]).
Regarding claim 17, Moore teaches wherein operational engagement between the dose tracking member and the limiter comprises a first pair of keying features and a second pair of keying features that are located on the limiter and on the dose tracking member (keying features as described in page 20, line 13 – page 21 line 3).
Regarding claim 18, Moore teaches that the dose tracking member is engaged with the housing by a slotted link arranged along a cylindrical surface, and wherein movement of the dose tracking member includes a rotation around a longitudinal axis of the cylindrical surface (keying features can also be understood as a slotted link arrangement as described in page 20, line 13 – page 21 line 3).
Regarding claim 19, Moore teaches that wherein the operational engagement between the dose tracking member and the limiter comprises one or more elongated keying structures, wherein each of the one or more elongated keying structures are arranged in parallel (keys 214 and 222 are parallel as shown in Figures 3 and 4)
Regarding claim 20, Moore teaches that the one or more elongated keying structures comprise at least one of a first outer thread on an outside surface of the dose tracking member (see keying feature 222 as shown in Figures 3 and 4).
Regarding claim 21, Moore teaches that the slotted link comprises an inner threaded section on the housing (see sections A, B, C, and D as in Figure 6) and comprises the first outer thread (the first outer thread 222 as discussed in claim 20 above).
Regarding claim 22, Moore and Kohlbrenner teach claim 16 as seen above.
Kohlbrenner  further teaches that the handle (18) is operatively connectable to the mechanical energy reservoir for harvesting energy from rotational actuation of the handle and for arming the mechanical energy reservoir (specifically the drive member 25 is tensed by setting the dosage to be administered as discussed in paragraph [0095] and Figures 20 and 21).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Kohlbrenner with the device of Moore in order to prevent having to manually apply the drive force for delivering the product (paragraph [0095]).
Regarding claim 23, Moore teaches that wherein the limiter is axially connected to the trigger for transferring axial-translational forces from the limiter to the trigger (page 19, line 24 – page 20, line 11).
Regarding claim 24, Moore teaches that the trigger is axially displaceable relative to the housing, wherein the limiter is axially engageable with the trigger (page 19, line 24 – page 20, line 11) and wherein the limiter has a first engaging section and a second engaging section wherein the first engaging section is circumferentially offset from the second engaging section (section A and B as shown in Figure 6 and discussed in page 20, line 13 – page 21, line 3).
Regarding claim 28, Moore teaches that the limiter comprises a proximal end section to engage with the trigger and wherein the limiter is axially displaceable relative to the housing between a proximal blocking position and a distal release position (as shown in Figures 7 and 8 and discussed in page 20, line 13 – page 21, line 3.
Regarding claim 29, Moore and Kohlbrenner teach claim 16 as seen above.
Kohlbrenner further teaches that the mechanical energy reservoir comprises a helical driving spring having a first end connected to the housing and having a second end connected to the dose tracking member and wherein the dose tracking member is rotatable in a dose incrementing direction against an action of the driving spring (Figures 20 and 21 and discussed in paragraph [0095] and [0112]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Kohlbrenner with the device of Moore in order to prevent having to manually apply the drive force for delivering the product (paragraph [0095]).
Regarding claim 30, Moore teaches a driver (224, Figure 2) axially displaceable between a dose setting position and a dose dispensing position and wherein the handle is rotatable relative to the housing for setting of a dose of the medicament, wherein when in the dose dispensing position the driver is rotationally locked to the piston rod and is rotationally disengaged from the handle and wherein when in the dose setting position, the driver is rotationally disengaged from the piston rod and is rotationally locked to the handle (page 15, lines 11 – 27).
Regarding claim 31, Moore teaches a cartridge filled with the medicament and arranged inside the housing (Figure 1).

Allowable Subject Matter
Claims 25 – 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 25, cited prior arts do not teach that operational engagement between the dose tracking member and the limiter comprises a first pair of keying features and a second pair of keying features that are located on the limiter and on the dose tracking member, and at least one of the first pair of keying features or the second pair of keying features comprise a radially inwardly extending protrusion to engage with at least one of a first outer thread or a second outer thread on an outside surface of the dose tracking member.
Claims 26 and 27 are objected to be allowable due to their dependency on claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783        
ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783